DETAILED ACTION
An amendment was received and entered on 2/4/2022.
Claims 2 and 3 were canceled.
Claims 1 and 4-8 remain pending and are under consideration.
Rejections and objections not reiterated are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
	Claim 1 is objected to because “micorvesicles” is misspelled in the second-to-last line of the claim. Substitution of “microvesicles” is suggested.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is indefinite because it requires that the method produce “microvesicles” in the size range of 50 to 200 nm, but the specification defines a “microvesicle” as having a size from 100 nm to several micrometers, and an “exosome” has having a size from 50 to 200 nm.  Thus the claim applies the term “microvesicle” to vesicles of 50-99 nm, which the specification defines as being outside the range of a “microvesicle”. Accordingly, it is unclear what is the intended size range of the recited vesicles.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 6-8 stand rejected under 35 U.S.C. 103 as being unpatentable over McConnell et al (US 20190151456) in view of Kim et al (Sci Rep 5, 12737 (2015)).
McConnell taught methods of preparing therapeutic exosomes comprising therapeutically relevant proteins by forming conjugates of the therapeutic proteins with a targeting portion of an exosomally-enriched protein. This results in localizing a therapeutic peptide or protein in exosomes to produce a  lumen-engineered exosome. See e.g. abstract and paragraphs 5-6, 9, 13-16, and 21. The exosomes are produced by cells which can be modified with an exogenous polynucleotide that expresses the conjugate protein, and then cultured to produce the exosomes.  See paragraphs 8, 12, 18, and 132-133.  The producer cell can be modified to comprise an additional exogenous sequence. For example, an additional exogenous sequence can be included to produce an exosome including a certain polypeptide as a payload. In some embodiments, the producer cell is modified to comprise two exogenous sequences, one encoding the exosome protein or a modification or a fragment of the exosome protein, and the other encoding a payload. More specifically, lumen-engineered exosomes can be produced from a cell transformed with a sequence encoding one or more exosome lumen proteins where that sequence may be supplied as a plasmid or as a synthetic messenger RNA (mRNA). See paragraphs 138 and 139.
Thus McConnell envisioned a method of making exosomes (vesicles) in which a synthetic mRNA encoding a protein is delivered to an exosome producer cell, and the cell is cultured to express the protein and load it into an exosome to generate an exosome containing the protein.   
McConnell did not teach an RNA nanoparticle.
Kim taught that delivery of mRNA is a means for the production of therapeutic proteins with several advantages over plasmid delivery, including elimination of risk of integration into the host genome and elimination of a need for nuclear localization and transcription. These advantages can result in rapid expression and cell cycle-independent transfection.  See last paragraph on page 1. However, mRNA has the disadvantage of being very labile.  In order to overcome that disadvantage Kim developed mRNA nanoparticles having increased stability that served as an effective platform for gene delivery. See abstract. To solve the problem, Kim performed rolling circle transcription (RCT) on plasmid DNA encoding an mRNA of interest, driving the self-assembly of mRNA encoding repeated iterations of the coding sequence of interest (Fig. 1). The enhanced stability of mRNA and successful expression of green fluorescence protein (GFP) as a model protein were achieved by packing strands of repeating mRNAs into nanoscopic particles. This approach required only a one-step process to synthesize particles with minimal plasmid DNA to produce RNA transcripts via RCT for efficient delivery and high cargo capacity. The rolling circle transcription produces condensed mRNA nanostructures that contain repeated mRNA sequences for the expression of a protein of interest. See first paragraph on page 2.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have used the method of Kim to produce mRNA nanoparticles to provide synthetic mRNA for use in the method of McConnell.  One would have been motivated to do so in order to overcome the inherent instability of the mRNA of McConnell and to provide an effective platform for expression of a protein of McConnell while avoiding the need for nuclear localization and transcription. One would have had a reasonable expectation of success because Kim demonstrated that the RNA nanoparticles provided increased stability and effective protein expression (see last paragraph on page 4 and first two paragraphs on page 5). 
Thus claims 1 and 2 were prima facie obvious.
Claim 3 requires that “an amount of the RNA nanoparticles for vesicles production delivered to the cell in a delivery step is adjusted”.  This limitation is indefinite as discussed above, and is considered to be met inherently since the delivery of any amount of nanoparticles to a cell lacking nanoparticles is an adjustment of an amount of nanoparticles delivered to the cell.  Moreover, it would have been obvious to one of ordinary skill to have adjusted the amount of nanoparticles delivered to a cell in order to optimize the amount of protein expressed in the cells since this amount would reasonably be expected to vary with the amount of mRNA delivered.  For example, in the instance where exosomes produced by cells were found to comprise insufficient target protein, one would have been motivated to optimize the amount of mRNA delivered to the producer cells.
Regarding claims 4, 7, and 8, McConnell taught that exosomes are preferably 40-200 nm in diameter (paragraph 79), and that a produced exosome can be isolated by density gradient centrifugation (paragraph 164). Thus the exosomes of McConnell overlap the instantly recited range of the instantly recited “microvesicles”, and are considered to be indistinguishable therefrom.  Absent evidence to the contrary, the exosomes produced by the combined references will be spherical in nature, like naturally occurring exosomes and other lipid-bilayer vesicles.
Claim 6 requires a delivery step including a liposome or positively charged polymer.  Kim taught transfection of cells with the mRNA nanoparticles using a positively charged polymer. The nanoparticles were coated with the positively charged polymer (TransIT-X2) in cell culture medium (OPTI-MEM) and then the medium was added to cells that had been cultured for 24 hours prior to transfection (see page 7 under “Cell Culture”, “Covering mRNA-NP with TransIT-X2 for transfection” and “Transfection of the mRNA-NPs”. The instant claim term “culture dish” is interpreted as including any solid support capable of providing a substrate for cell growth. The cells of Kim were cultured in a culture dish as evidenced by the need to trypsinize them when performing passage (see page 7, under “Cell Culture”). Thus it would have been obvious to have practiced the steps of instant claim 6 when combining the teachings of McConnell and Kim.

Claim 5 stands rejected under 35 U.S.C. 103 as being unpatentable over McConnell et al (US 20190151456) in view of Kim et al (Sci Rep 5, 12737 (2015)) as applied to claim 1, 4 and 6-8 above, and further in view of Lu et al (US 20190015333).
The teachings of McConnell and Kim are discussed above and can be combined to render obvious a method of producing exosomes comprising a protein of interest by transfecting cells with RNA nanoparticles including iterative copies of a sequence encoding the protein, and culturing the cells to express the protein and produce exosomes comprising the protein. Such exosomes are useful for the delivery of the protein to target cells (see McConnell at paragraphs 89 and 93). 
These references did not teach a step of modifying the surface of the producer cell such that the produced exosomes would comprise the surface modification.
Lu taught that vesicular stomatitis virus glycoprotein (VSVG) can both load protein cargo onto exosomes and increase their delivery ability via a pseudotyping mechanism. Lu transfected exosome producing cells with expression vectors for VSVG in order to produce exosomes comprising VSVG. See abstract. VSVG is a viral envelope protein that is incorporated into the membrane cells in which it is expressed and comprises an ectodomain that is displayed on the cell surface (see Fig. 1). The method of Lu results in incorporation of VSVG into the membrane of the exosomes produced by the transfected cells (see e.g. paragraph 39). Lu also taught that pseudotyping exosomes with VSVG caused increase exosome uptake by recipient cells. See paragraphs 51-55.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the exosome production method resulting from the combination of McConnell and Kim to produce exosomes that were pseudotyped with VSVG as taught by Lu.  One would have been motivated to do so, with a reasonable expectation of success, because Lu taught that such pseudotyping can result in increased uptake of exosomes by target cells.  Thus the invention as a whole was prima facie obvious. 

Response to Arguments
Applicant's arguments filed 2/4/2022 have been fully considered but they are not persuasive.
Applicant asserts that the present invention can mass-produce microvesicles by locally over-expressing a protein in a cell, and argues that McConnell teaches engineering the lumen of an exosome, or loading a protein into the lumen of an exosome, and does not artificially mass-produce exosome by locally overexpressing proteins in cells. This is unpersuasive because Applicant is arguing limitations that are not in the claims, because, the claims recite no step of “mass-producing” a microvesicle.  Even if the claims did recite this limitation, it is unclear what the metes and bounds of such “mass-producing” would be. In the event that Applicant intends to argue that the claimed method provides unexpected results (i.e. greater production of vesicles than the cited art), this argument would be unpersuasive because Applicant has not satisfied the requirements for overcoming a prima facie case of obviousness by virtue of unexpected results as set forth in MPEP 716.02(b) and (e). Applicant refers to Example 3 to support the assertion that the method results in “mass-producing” vesicles, however, this example does not provide evidence that more vesicles are produced using the claimed method than in the method of McConnell (see MPEP 716.02(B)(III) and (e)). Moreover, if Applicant intended to argue that the claimed method provides unexpected results in terms of the amount of protein that is loaded into the vesicles, this argument would be persuasive because there is no comparison to the cited prior art (McConnell), and it is not clear that such a result would be unexpected inasmuch as the RNA nanoparticles of Kim would reasonably be expected to provide greater protein expression due to increased mRNA stability, efficient delivery, and high cargo capacity, such that it would be reasonable to expect microparticles to comprise more of the target protein.  Please note that MPEP 716.02(b) indicates, evidence relied upon should establish that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance. That is not the case here, therefore the rejections are maintained.

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

To facilitate processing of the internet communication authorization or withdraw of authorization, the Office strongly encourages use of Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized or Internet Communications Authorization Withdrawn to facilitate processing. See MPEP 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A SCHNIZER whose telephone number is (571)272-0762.  The examiner can normally be reached on Monday-Friday 6:30 AM-4:00PM. The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached at 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635